DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/135,839 filed on January 11, 2021. Claims 1, 13, and 17 are currently amended. Claims 1-5 and 10-20 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Examiner’s Note 
Claim 12 has been indicated as an amended claim in Applicant’s remarks on page 9 of the response filed January 11, 2021. Additionally, Claim 12 is provided with the claim status identifier “Currently Amended”. However, no changes to the claim is indicated in the claim set provided with the response filed January 11, 2021. Therefore, Claim 12 is treated herein as “Previously Presented”.

Response to Arguments
The arguments with respect to the rejection of Claims 1-20 under 35 U.S.C. 103 have been fully considered by the Examiner but are not persuasive.
	Specifically, on page 12 of the response filed January 11, 2021, Applicant argues, “Notably, the art of record does not teach the first and second mapping and the related determinations. For example, specifically, Bang does not teach or suggest ‘determining, by the network management system and based on the first mapping, whether the first L2 network address is associated with a third networking device.’ Bang, at FIG. 2 and paragraphs 0065-0069 teaches that ‘service server 100 may determine whether a router is included in target service place 300 based on the obtained management table (e.g., Table 3).’ The management table of Bang does not teach or suggest the first mapping of claim 1. The Office Action, alleges, that the first mapping of claim 1 is ARP table. See Office Action at p. 5. As such, Bang cannot be said to teach this limitations, as it would directly contradict the current mapping of the Office Action. Moreover, the management table of Bang (Table 3), only includes MAC addresses and is not a mapping of ‘an L3 network address to a first Layer 2 (L2) network address.’ As such, the art of record does not teach or suggest claim 1 as amended.” The Examiner respectfully disagrees. 
Bang illustrate a system and associated method for determining a hierarchical network connection structure of a subscriber's devices in a target service place. In the method, the service server 100 retrieves an ARP table from L3 device 210, which includes information associating a MAC address with each IP address allocated by the L3 device (Fig. 2, Step S2040, TABLE 2, and paragraphs 44, 54 and 61-63). The service server 100 additionally retrieves a service provider management table that indicates the device type and MAC address of all of the devices provided to subscribers of a communication service associated with the service server (Fig. 2, Step S2050, TABLE 3, and paragraphs 44 and 65).  The service server 100 cross-references each of the MAC addresses from the retrieved ARP table against the management table to determine the device types of the devices corresponding to those MAC addresses, and determines that one of the devices is router 320 (Fig. 2, Step S2060 and paragraphs 36 and 66-67). Contrary to Applicant’s assertion, Bang discloses the first mapping of Claim 1, i.e., the ARP table, and determining based on the first mapping whether an L2 address in the first mapping is a third network device, i.e., determining that a device associated with a MAC address in the ARP table is a router.
	Additionally on page 12 of the response, Applicant further argues, “Moreover, the art of record does not teach the monitoring and correlating limitations of claim 1. Kerkes merely teaches graphically illustrating devices connected to a local network. Kerkes does not monitor network traffic from a specific device and correlate that traffic as disclosed in claim 1.” The Examiner respectfully disagrees. 
	Figures 1, 2 and 9 of Kerkes illustrate a system and method for monitoring network communications. In the method, network communications monitor 180 monitors network communications to and from devices 150 on LAN 120 that share a (Fig. 9, Steps 910 and paragraphs 30, 48 and 86). The monitored network communications are then correlated with particular devices 150 within LAN 120 using IP address/MAC address mappings from an ARP table (Fig. 9, Steps 920-950 and paragraphs 31, 54 and 87-88). Contrary to Applicant’s assertion, Kerkes discloses monitoring network traffic, i.e., network communications to and from devices 150 on LAN 120, and correlating the monitored network traffic with a specific device.
	The rejection of Claims 1-20 under 35 U.S.C. 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al., Pub. No. US 2017/0195656 A1, hereby “Snyder”, in view of Bang et al., Pub. No. US 2016/0044494 A1, hereby “Bang”, and in further view of Kerkes et al., Pub. No. US 2018/0124009 A1, hereby “Kerkes”.

Regarding Claim 1, Snyder discloses “A computer-implemented method (Snyder paragraphs 16 and 27: a method for administering a wireless LAN in a private cloud) comprising:
(Snyder fig. 1 and paragraphs 26-32: management cloud gateway 116, i.e., a first networking device, connected to network management system (NMS) 110 in network management cloud 102, i.e., a first L3 network, receives management data from private cloud gateway 118, i.e., a second networking device, in private cloud 104, i.e., a second L3 network, via secure connection 114 established between management cloud gateway 116 and private cloud gateway 118 across WAN 106 - while the routing function of the first networking device and security function of the first security appliance are disclosed as being implemented using a single device, i.e., management cloud gateway 116, and the routing function of the second network device and the security function of the second security appliance are disclosed as being implemented using a single device, i.e., private cloud gateway 118,  it is well understood by one of ordinary skill that the routing and security functions could be implemented using separate devices)”.
However, while Snyder discloses that the network management system and devices of the private cloud exchange management data via the secure connection established between the management cloud gateway and the private cloud gateway (Snyder paragraph 29), and further discloses that the private cloud comprises a switch and a plurality of client devices communicating with the switch via a wireless LAN, i.e., a third networking device and a plurality of endpoints of a network within the second L3 network (Snyder fig. 1 and paragraphs 32-34), Snyder does not explicitly disclose a first mapping of an L3 network address to a first Layer 2 (L2) network address from a second networking device in a second L3 network, wherein the secure connection is established between a first security appliance of the first L3 network and a second security appliance of the second L3 network;
determining, by the network management system and based on the first mapping, whether the first L2 network address is associated with a third networking device;
in response to determining that the first L2 network address is associated with the third networking device, receiving, by the network management system, a second mapping of the L3 network address to a second L2 network address from the third networking device;
determining, by the network management system, whether the second L2 network address is associated with an endpoint of a network within the second L3 network;
in response to determining that the second L2 network address is associated with the endpoint of the network within the second L3 network, storing, by the network management system, the L3 network address and the second L2 network address as an identity of the endpoint;
monitoring network traffic to and from the L3 network address;
correlating the monitored network traffic with the endpoint based on the identity of the endpoint; and

In the same field of endeavor, Bang discloses “receiving, by... a network management system..., a first mapping of an L3 network address to a first Layer 2 (L2) network address from a second networking device in a second L3 network (Bang figs. 1 and 2 and paragraphs 42-44, 54 and 61-63: service server 100, i.e., a network management system, receives an ARP table from L3 device 210, i.e., a second networking device, the ARP table mapping an IP address of a network device to the MAC address of the device);
determining, by the network management system and based on the first mapping, whether the first L2 network address is associated with a third networking device (Bang figs. 1 and 2 and paragraphs 64-67: service server 100 determines that a device identified by a MAC address included in the ARP table is a router, such as router 320, i.e., a third networking device);
in response to determining that the first L2 network address is associated with the third networking device, receiving, by the network management system, a second mapping of the L3 network address to a second L2 network address from the third networking device (Bang figs. 1 and 2 and paragraphs 35-37, 67 and 73-74: service server 100 obtains a router management table from router 320, the router management table mapping MAC addresses of devices, such as PC 340 and smart phone 350, to IP addresses of those devices on a LAN formed by router 320);
determining, by the network management system, whether the second L2 network address is associated with an endpoint in the second L3 network (Bang figs. 1 and 2 and paragraphs 35 and 74-75: service server 100 determines that a device identified by a MAC address in the router management table is a device provided by the service provider such as settop box 310 or VoIP phone 330, i.e., an endpoint device);
in response to determining that the second L2 network address is associated with the endpoint of the network within the second L3 network, storing, by the network management system, the L3 network address and the second L2 network address as an identity of the endpoint (Bang figs. 1-3, TABLE 7 and paragraphs 76-77, 80 and 87: service server 100 creates and stores network connection structure table that maps the MAC address of each discovered device to the device's IP address)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Snyder to discover the devices within and determine the connection structure of the private cloud using information obtained from the ARP tables of the second networking device and the third networking device as taught by Bang. One of ordinary skill in the art would have been motivated to combine discovering the devices within and determining the connection structure of the private cloud using information obtained from the ARP tables of the second networking device and the third networking to build a network map of the private cloud for use by the network management system (Bang paragraphs 3 and 8).
However, while Bang discloses determining the operational state of each subscriber device and the generation of a network map of a service place using the updated network connection structure table (Bang fig. 2 and paragraphs 77-80), the combination of Snyder and Bang does not explicitly disclose “monitoring network traffic to and from the L3 network address;

presenting, by the network management system, network utilization information of the endpoint using the correlation of the monitored network traffic to and from the L3 network address and endpoint.”
In a related field of endeavor, Kerkes discloses “monitoring network traffic to and from the L3 network address (Kerkes figs. 1, 2, 4 and 9 and paragraphs 30, 35-36, 47-49, 62 and 86: network communications monitor 180 monitors network communications to and from devices 150 on LAN 120 that share a public IP address);
correlating the monitored network traffic with the endpoint based on the identity of the endpoint (Kerkes figs. 1, 4 and 9 and paragraphs 31, 45, 54, 63-64 and 87-88: network communications monitor 180 correlates the monitored network communications with a particular device 150 based on the MAC address of the device 150); and
presenting, by the network management system, network utilization information of the endpoint using the correlation of the monitored network traffic to and from the L3 network address and endpoint (Kerkes figs. 1, 8 and 11 and paragraphs 35, 47, 62 and 95-97: network activity measurement system 110 generates media exposure measurement reports that identify media that is transmitted to and/or from a media device based on network communications that are linked to the media device using a mapping of an IP address to the MAC address of the media device - additionally, while not explicitly described in the specification, Fig. 8 illustrates a device "dashboard" having a device map section and a realtime data section, the device map section listing each detected device by MAC address and the realtime data section listing the current data rate, i.e., network utilization information, of the corresponding device).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Snyder, as modified by Bang to associate network communications with specific devices utilizing the mapping of IP addresses to device MAC addresses and to present information relating thereto in a dashboard as taught by Kerkes. One of ordinary skill in the art would have been motivated to combine associating network communications with specific devices utilizing the mapping of IP addresses to device MAC addresses and presenting information relating thereto in a dashboard to monitor activity of devices on the network (Kerkes paragraph 19).

Regarding Claim 2, the combination of Snyder, Bang and Kerkes discloses all of the limitations of Claim 1.
Additionally, Kerkes discloses “resolving an L2 network address of the endpoint from the L3 network address of the endpoint based on the identity of the endpoint (Kerkes figs. 4 and 9 and paragraphs 31, 45 and 88: network communications monitor 180 determines which device was involved in network communications by inspecting the network communications for an IP address that may be used to lookup a MAC address).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Snyder, as modified by Bang to associate network communications with specific devices utilizing the mapping of IP addresses to Kerkes for the reasons set forth in the rejection of Claim 1.

Regarding Claim 3, the combination of Snyder, Bang and Kerkes discloses all of the limitations of Claim 1.
Additionally, Kerkes discloses “correlating the network traffic to the L3 network address to the endpoint within a first portion of a period of time that the endpoint is assigned to the L3 network address (Kerkes fig. 9 and paragraphs 24, 45, 54 and 86-89: network communications monitor 180 determines the IP address of the media device involved in a network communication, performs a lookup of the media device's MAC address based on the IP address, and stores data identifying the network communication in association with the MAC address along with a time stamp, wherein the identified media device may be a first media device that is assigned the IP address for a first period of time as suggested in paragraph 24); and
correlating second network traffic to the L3 network address to a second endpoint within a second portion of the period of time that the second endpoint is assigned to the L3 network address (Kerkes fig. 9 and paragraphs 24, 45, 54 and 86-89: network communications monitor 180 determines the IP address of the media device involved in a network communication, performs a lookup of the media device's MAC address based on the IP address, and stores data identifying the network communication in association with the MAC address along with a time stamp, wherein the identified media device may be a second media device that is assigned the IP address for a second period of time as suggested in paragraph 24).”
Snyder, as modified by Bang to associate network communications with specific devices utilizing the mapping of IP addresses to device MAC addresses and to present information relating thereto in a dashboard as taught by Kerkes for the reasons set forth in the rejection of Claim 1.

Regarding Claim 10, the combination of Snyder, Bang and Kerkes discloses all of the limitations of Claim 1.
Additionally, Bang discloses “querying a database including Media Access Control (MAC) addresses for networking devices of the second L3 network using the first L2 network address as a query (Bang figs. 1 and 2, TABLE 3 and paragraphs 64-67: service server 100 accesses a management table that maps device types to device MAC addresses to determine that a device identified in the received ARP table is a router).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Snyder to discover the devices within and determine the connection structure of the private cloud using information obtained from the ARP tables of the second networking device and the third networking device as taught by Bang for the reasons set forth in the rejection of Claim 1.

Regarding Claim 11, the combination of Snyder, Bang and Kerkes discloses all of the limitations of Claim 1.
Additionally, Bang discloses “querying a database including MAC addresses for endpoints of the second L3 network using the second L2 network address as a query (Bang figs. 1 and 2, TABLE 3 and paragraphs 66 and 75: service server 100 accesses a management table that maps device types to device MAC addresses to determine that a device identified in the received router management table is an endpoint device).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Snyder to discover the devices within and determine the connection structure of the private cloud using information obtained from the ARP tables of the second networking device and the third networking device as taught by Bang for the reasons set forth in the rejection of Claim 1.

Regarding Claim 12, the combination of Snyder, Bang and Kerkes discloses all of the limitations of Claim 1.
Additionally, Snyder discloses “wherein the secure connection is a secure tunnel between the first networking device and the second networking device (Snyder fig. 1 and paragraph 29: secure connection 114 may be a secure transport layer tunnel established between management cloud gateway 116 and private cloud gateway 118).”

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Snyder discloses “A system (Snyder figs. 1 and 8A and paragraphs 27, 31 and 110-111: computing system 800 implementing network management system 110) comprising:
one or more processors (Snyder fig. 8A and paragraph 111: processing unit 810); and
(Snyder fig. 8A and paragraphs 113-114: storage device 830 including software modules 832-836)”.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 10.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Snyder discloses “A non-transitory computer-readable storage medium having stored therein instructions... (Snyder figs. 1 and 8A and paragraphs 27, 113-114 and 120:  computer readable media comprising computer-executable instructions implementing a method for administering a wireless LAN in a private cloud)”.

Claims 4, 5, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Snyder, Bang and Kerkes in view of the paper authored by Nazir”.

Regarding Claim 4, the combination of Snyder, Bang and Kerkes discloses all of the limitations of Claim 1.
However, while Bang discloses that the service server transmits a request to the L3 device to provide its ARP table (Bang paragraphs 61-62), the combination of Snyder, Bang and Kerkes does not explicitly disclose “transmitting a first Simple Network Management Protocol (SNMP) message to the first networking device requesting for one of an Address Resolution Protocol (ARP) table or a Neighbor Discovery Protocol (NDP) neighbor table of the first networking device (emphasis added).”
In the same field of endeavor, Nazir discloses “transmitting a first Simple Network Management Protocol (SNMP) message to the first networking device requesting for one of an Address Resolution Protocol (ARP) table or a Neighbor Discovery Protocol (NDP) neighbor table of the first networking device (Nazir § "3. OUR CONTRIBUTION", "4. ARCHITECTURE" and "5: ALGORITHMS USED": the NMS transmits an SNMP query to the default gateway of the NMS, i.e., a first networking device, and receives the ARP table of the default gateway).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Snyder, as modified by Bang and Kerkes, to use an SNMP query to request the ARP table from the L3 device as taught by Nazir because doing so constitutes applying a known technique (using SNMP to request information from a router) to known devices and/or methods (a network management system) ready for improvement to yield predictable and desirable results (obtaining of the L3 device’s ARP table by network management system). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 5, the combination of Snyder, Bang, Kerkes and Nazir discloses all of the limitations of Claim 4.
Additionally, Nazir discloses “transmitting a second SNMP message to the second networking device requesting for one of an ARP table or a NDP neighbor table of the second networking device (Nazir § "3. OUR CONTRIBUTION", "4. ARCHITECTURE" and "5: ALGORITHMS USED": the NMS transmits an SNMP query to the router in the second subnet, i.e., the second networking device, and receives the ARP table of the router).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Snyder, as modified by Bang and Kerkes, to use an SNMP query to request the router management table from the router of the customer LAN as taught by Nazir because doing so constitutes applying a known technique (using SNMP to request information from a router) to known devices and/or methods (a network management system) ready for improvement to yield predictable and desirable results (obtaining of the router’s network management table by the network management system). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 7, the combination of Snyder, Bang, Kerkes and Nazir discloses all of the limitations of Claim 5.
Nazir discloses “wherein the second SNMP message it transmitted after the network management system receives an SNMP response to the first SNMP message (Nazir § "3. OUR CONTRIBUTION", "4. ARCHITECTURE" and "5: ALGORITHMS USED": the NMS receives the response to the SNMP query from the default gateway, and transmits the SNMP request to the router in the second subnet in response to identifying the router using the ARP table received from the default gateway).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Snyder, as modified by Bang and Kerkes, to use an SNMP queries to request the ARP table from the L3 device and the router management table from the router of the customer LAN as taught by Nazir for the reasons set forth in the rejection of Claims 4 and 5, respectively.

Regarding Claim 18, the combination of Snyder, Bang and Kerkes discloses all of the limitations of Claim 17.
However, while Bang discloses that the service server transmits a request to the L3 device to provide its ARP table and transmits a request to the router on the customer LAN to provide its router management table (Bang paragraphs 61-62 and 73), the combination of Snyder, Bang and Kerkes does not explicitly disclose “transmit a first Simple Network Management Protocol (SNMP) message to the first networking device requesting for one of an Address Resolution Protocol (ARP) table or a Neighbor Discovery Protocol (NDP) neighbor table of the first networking device; and
transmit a second SNMP message to the second networking device requesting for one of an ARP table or a NDP neighbor table of the second networking device.”
Nazir discloses “transmit a first Simple Network Management Protocol (SNMP) message to the first networking device requesting for one of an Address Resolution Protocol (ARP) table or a Neighbor Discovery Protocol (NDP) neighbor table of the first networking device (Nazir § "3. OUR CONTRIBUTION", "4. ARCHITECTURE" and "5: ALGORITHMS USED": the NMS transmits an SNMP query to the default gateway of the NMS, i.e., a first networking device, and receives the ARP table of the default gateway); and 
transmit a second SNMP message to the second networking device requesting for one of an ARP table or a NDP neighbor table of the second networking device (Nazir § "3. OUR CONTRIBUTION", "4. ARCHITECTURE" and "5: ALGORITHMS USED": the NMS transmits an SNMP query to the router in the second subnet, i.e., the second networking device, and receives the ARP table of the router).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the program code of the non-transitory media of Snyder, as modified by Bang and Kerkes, to use an SNMP queries to request the ARP table from the L3 device and the router management table from the router of the customer LAN as taught by Nazir for the reasons set forth in the rejection of Claims 4 and 5, respectively.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Snyder, Bang, Kerkes and Nazir in view of Robinton et al., Pub. No. US 2010/0235360 A1, hereby “Robinton”.

Regarding Claim 6, the combination of Snyder, Bang, Kerkes and Nazir discloses all of the limitations of Claim 5.
Nazir discloses transmitting a first SNMP request to the default gateway of the local subnet and transmitting a second SNMP request to a router of a second subnet, the second SNMP request is transmitted after a response has been received from the first SNMP request (Nazir § "3. OUR CONTRIBUTION", "4. ARCHITECTURE" and "5: ALGORITHMS USED”). Therefore, the combination of Snyder, Bang, Kerkes and Nazir does not explicitly disclose “wherein the second SNMP message it transmitted prior to the network management system receiving an SNMP response to the first SNMP message.”
In the same field of endeavor, Robinton discloses “wherein the second SNMP message it transmitted prior to the network management system receiving an SNMP response to the first SNMP message (Robinton figs. 1 and 4 and paragraphs 19, 25, 45 and 60-61: managed device 112 generates a plurality of SNMP messages for transmission to other managed devices in response to receiving and processing a single SNMP message received from managing device 108 and provides an SNMP response to managing device 108 after the additional information has been retrieved from the other managed devices, i.e., the plurality of SNMP messages are transmitted to the other managed devices before an SNMP response is provided to the managing device).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Snyder, as modified by Bang, Kerkes and Nazir, to cascade the SNMP request to the router of the second subnet and to provide an aggregated SNMP response to the NMS after the requested information is retrieved from the router of the second subnet as taught by Robinton. One of ordinary skill in the art would have been motivated to combine cascading the SNMP request to the (Robinton paragraphs 16 and 17).

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 6.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Snyder, Bang, Kerkes and Nazir in view of Krishna, Pub. No. US 2012/0226798 A1.

Regarding Claim 8, the combination of Snyder, Bang, Kerkes and Nazir discloses all of the limitations of Claim 4.
However, while Nazir discloses transmitting a first SNMP request to the default gateway of the local subnet (Nazir § "3. OUR CONTRIBUTION", "4. ARCHITECTURE" and "5: ALGORITHMS USED”), the combination of Snyder, Bang, Kerkes and Nazir does not explicitly disclose “wherein the first SNMP message is transmitted at a regular interval of time.”
In the same field of endeavor, Krishna discloses sending an SNMP request to discover devices connected to a network periodically, i.e., at regular intervals (Krishna figs. 1-3 and paragraphs 20-21 and 32-33).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Snyder, as modified by Bang, Kerkes and Nazir, to periodically transmit the SNMP request to obtain the ARP table from the Krishna. One of ordinary skill in the art would have been motivated to combine sending an SNMP request to discover devices connected to a network periodically to ensure that the network topology maintained by the network management system is up-to-date.

Insofar as it recites similar claim elements, Claim 20 is rejected for substantially the same reasons presented above with respect to Claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Snyder, Bang, Kerkes and Nazir in view of Casassa Mont et al., Pub. No. US 2018/037953 A1, hereby “Casassa Mont”.

Regarding Claim 9, the combination of Snyder, Bang, Kerkes and Nazir discloses all of the limitations of Claim 4.
However, while Nazir discloses transmitting a first SNMP request to the default gateway of the local subnet (Nazir § "3. OUR CONTRIBUTION", "4. ARCHITECTURE" and "5: ALGORITHMS USED”), the combination of Snyder, Bang, Kerkes and Nazir does not explicitly disclose “wherein the first SNMP message is transmitted in response to the network management system detecting a connection from the L3 network address after a predetermined period of time from a last connection.”
In the same field of endeavor, Casassa Mont discloses initiating an SNMP data collection process in response to the detection of an IP address at a time greater than a predetermined time interval from the time of a previous detection (Casassa Mont fig. 5 and paragraphs 44 and 55-59).
Snyder, as modified by Bang, Kerkes and Nazir, to transmit the SNMP request to obtain the ARP table from the default gateway in response to the detection of an IP address after a predetermined amount of time from a previous detection as taught by Casassa Mont. One of ordinary skill in the art would have been motivated to combine transmitting the SNMP request to obtain the ARP table from the default gateway in response to the detection of an IP address after a predetermined amount of time from a previous detection to ensure that the network topology maintained by the network management system is up-to-date.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/ATTA KHAN/Primary Examiner, Art Unit 2449